Citation Nr: 1227697	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  03-28 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 until his retirement in June 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a total rating.  This case was previously before the Board in July 2006, December 2007, and again in November 2009, and was remanded for additional development of the record and to ensure due process.  The requested development was completed, and the case has now been returned to the Board for further appellate action. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

In March 2011, the Veteran submitted a statement raising a claim for service connection for systemic lupus erythematosus (SLE) and joint pain.  Thus, this claim has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection is in effect for anxiety with insomnia, evaluated as 30 percent disabling; bicipital tendinitis of the left shoulder, evaluated as 20 percent disabling; chondromalacia patella of the right knee, evaluated as 10 percent disabling; chondromalacia patella of the left knee, evaluated as 10 percent disabling; sinusitis, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; tension headaches, evaluated as 10 percent disabling; pes planus, evaluated as 10 percent disabling; hiatal hernia with gastroesophageal reflux disease, evaluated as 10 percent disabling; and for bicipital tendinitis of the right shoulder, evaluated as noncompensable; the combined disability rating is 80 percent. 

2.  The medical evidence indicates that the Veteran's service-connected disabilities are not so severe as to prevent him from engaging in substantially gainful employment, and that a non-service connected disability causes the Veteran's employment limitations. 


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a July 2002 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In July 2006, February 2008, and January 2009 letters, issued after the rating decision, the Veteran was again notified of this information and also advised of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.   After issuance of these letters, and opportunity for the Veteran to respond, several supplemental SOCs (SSOCs) were issued, the most recent of which was in February 2011, reflecting readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the post-rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA treatment records, and his VA examination reports.  Also of record is a complete copy of the Veteran's Social Security Administration file.   

Additional evidentiary development was requested in three Board remands during the course of this appeal.  A review of the record reveals that the Board's instructions have been substantially complied with, and further remand is, therefore, not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) ("only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As discussed above, the VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for several VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities of one or both lower extremities (including the bilateral factor) will be considered as one disability.  38 C.F.R. § 4.16(a)(1). 

For a Veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities, nor advancing age may be considered.  38 C.F.R. § 4.19. 

In this case, the Veteran asserts that he is unable to work due to the severity of his service-connected disabilities.  He has been granted service connection for anxiety with insomnia, evaluated as 30 percent disabling; bicipital tendinitis of the left shoulder, evaluated as 20 percent disabling; chondromalacia patella of the right knee, evaluated as 10 percent disabling; chondromalacia patella of the left knee, evaluated as 10 percent disabling; sinusitis, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; tension headaches, evaluated as 10 percent disabling; pes planus, evaluated as 10 percent disabling; hiatal hernia with gastroesophageal reflux disease, evaluated as 10 percent disabling; and for bicipital tendinitis of the right shoulder, evaluated as noncompensable.  Further, the Board observes that the Veteran's service-connected orthopedic disabilities result in a combined schedular evaluation of 40 percent, because disabilities affecting a single body system (such as orthopedic) are considered as one disability under 38 C.F.R. 
§ 4.16(a).  The combined rating for all of his service connected disabilities is, therefore, 80 percent.  Thus, contrary to the comment in the August 2009 supplemental statement of the case, the Veteran meets the schedular criteria for a TDIU set forth in 38 C.F.R. § 4.16(a) (2011).  The Board notes that these ratings were effective February 2001, and so the schedular criteria for a TDIU have been met throughout the course of this claim and appeal.

As the schedular criteria for a TDIU are met, the question in this case is whether the Veteran is, in fact, unemployable due to his service-connected disabilities as he claims.  The record establishes that the Veteran's work experience includes twenty years in the United States Marine Corps, followed by work as an automotive technician from June 1998 to June 2000, and work as a clerk at a VA Medical Center in 2001.  He stopped working following a March 2001 motor vehicle accident and the record shows that he has not worked since.  As for education, the record shows that the Veteran achieved a high school equivalency degree during his active service, and obtained no post-high-school education.

The Board has reviewed the claims folder in its entirety in an effort to locate evidence related to the Veteran's employability or lack thereof.  Again, the record shows that he was most recently employed as a clerk by VA and then he was involved in a March 2001 motor vehicle accident, after which he stopped working.  In fact, the Social Security Administration's July 2004 decision also notes that the Veteran has had no substantially gainful employment since the 2001 accident.

By May 2001, VA treatment records show that he described himself as mostly laying around because of back pain and because he had become agitated with others.  In another May 2001 note, he is reported as saying that he does not want to be around others.

In October 2003, at a VA examination related to his shoulder disability, the examiner noted that the Veteran previously worked as a mechanic and is unable to do that anymore due to weakness and pain in his shoulders. 

In May 2004, the Veteran obtained an evaluation from a private physician from the Erie County Medical Center's Spine Center.  This physician submitted a report summarizing the Veteran's history, including the March 2001 motor vehicle accident.  The examiner noted his belief that the Veteran feels the accident exacerbated some of his service-connected disabilities, but reported that on examination, the findings were largely benign.  The physician also reported that the findings prior to the 2001 accident and after were largely the same.  Thus, there was no indication that the March 2001 accident exacerbated the Veteran's already existing disabilities.  And, the Board observes, there was no indication in this report that the Veteran is unemployable due to service-connected disability.  

The remaining clinical evidence in the Veteran's voluminous claims file fails to show discussion of the Veteran's employability.

In September 2009, a former co-worker of the Veteran's submitted a statement recalling that the Veteran was released from employment at a muffler shop due to "constant medical problems, severe episodes and complaints of pain."  The co-worker observed that the Veteran seemed to be constantly in pain, suffering from lower back, hip, knee and shoulder pain, which also seemed to leave him under a great amount of stress.

In 2010, following the Board's most recent remand, the Veteran was afforded VA medical examinations to assess his employability.  In April 2010, the Veteran underwent VA mental disorders examination.  His diagnosis was confirmed as generalized anxiety disorder; panic disorder without agoraphobia; and depressive disorder, not otherwise specified.  The examiner noted that the Veteran mental disabilities do result in deficiencies in the area of work and social relations, and mood.  This functional impairment was largely noted as due to daily panic attacks, and evidenced by a strained relationship with his girlfriend and separation from his wife.  In a December 2010 addendum, the examiner noted that because the Veteran does not indicate other familial relational problems, or problems in judgment or thinking, he is not experiencing total occupational and social impairment, and thus, is not considered individually unemployable due to mental disorder.

Also in April 2010, the Veteran underwent VA examination related to his chronic rhinosinusitis.  The Veteran reported a history of requiring antibiotics for flare-ups of sinusitis about once per year, but not at all in the prior two years.  The examiner concluded that it is less likely than not that the Veteran's allergic rhinosinusitis would have a negative impact on employability, because the nature of the disability in and of itself would not render someone unemployable, and the Veteran himself reported that he has not been incapacitated from his rhinosinusitis.

And, also in April 2010, the Veteran underwent a VA general medical examination of his remaining service-connected disabilities.  As to the Veteran's hypertension, the examiner noted that the Veteran does take medication, but has never required hospitalization for the condition.  The medications maintain the hypertension as well-controlled.  With regard to headaches, the Veteran reported that he experiences them daily, but that they do not interfere with his activities of daily living.  The examiner went on to discuss the Veteran's gastroesophageal reflux disease (GERD).  The Veteran reported daily nausea in the morning, with vomiting once or twice per week.  With medication, the condition is controlled fairly well.  Then, the service-connected bilateral knees where discussed.  The Veteran reported constant pain in both knees, rated as a 6 on a scale of 1 to 10.  No assistive devices or braces were noted as required.  There was no history of buckling or locking of the knee and no incapacitating episodes.  The examiner did note some swelling, but reported that it was difficult to determine whether this was due to the service-connected condition or to the Veteran's lupus.  The Veteran also described his shoulder pain as constant, with daily stiffness in the morning, and increasing pain with activity.  No other flare-ups were noted.  As to the Veteran's flatfeet, the Veteran reported pain in both feet that is constant, increasing with walking.  Inserts in his shoes help with the pain.  The Veteran has no history of surgery.  As to all joints, the Veteran reported that he can walk for one and a half blocks before pain prevents him from going further, and that he can stand ten to fifteen minutes before he cannot stand any longer due to pain.  The examiner also noted that the Veteran has a longstanding diagnosis of systemic lupus erythematosus (SLE), and noted that he has bilateral shoulder, elbow, knee, and joint pain with significant effect on his joints due to the SLE.  

Based upon the review of the Veteran's history, including service connected disabilities as well as non-service connected SLE, and based upon physical examination of the Veteran, the examiner concluded that all of the Veteran's joints are swollen and tender to the touch, primarily due to the SLE, and that the interference with walking is due to SLE.  While the service-connected disability was noted as having contributed to some extent to the Veteran's disability, the examiner concluded that most of the Veteran's disability level is due to SLE.  In a December 2010 addendum, the VA examiner stated that the Veteran is in fact unemployable, but that the inability to work is from his SLE.  The examiner confirmed that the Veteran's service-connected disabilities do not render him disabled to that extent.  Thus, the VA examiner, through a thorough examination of the Veteran and his medical history, including his claims folder, did deem the Veteran as unemployable, but due to a non-service connected disability.  The Board notes that a claim is pending for SLE, which was referred for RO consideration in the Introduction, above, but at this time it is not a service connected condition.  

Based on the foregoing evidence, the Board finds that the Veteran's service-connected disabilities do not prevent him for obtaining and maintaining substantially gainful employment.  While the Veteran asserts that he is unemployable, and the evidence suggests that this indeed may be the case, the evidence fails to show that the Veteran's unemployability is due service-connected disability.  The Board acknowledges the Veteran's belief that his limitations are due to service-connected disability.  However, the competent and probative medical opinions in the record indicate the Veteran's service-connected disabilities do not prevent employment.  The Board places greater probative weight on the medical opinion concerning the Veteran's employability and the cause of any unemployability than on the Veteran's contentions as to the limitations caused by his disability. 

Accordingly, the Board finds, based on the preponderance of the evidence of record, that the Veteran's service connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment, and the Veteran's claim for TDIU is, therefore, denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 



ORDER

Entitlement to a TDIU is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


